     Case 1:20-cv-01066-JTN-PJG ECF No. 1, PageID.1 Filed 11/05/20 Page 1 of 3




                           UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF MICHIGAN

JAMES OGG,                                                              Case No. 1:20-CV-

               Plaintiff,
                                                                        Honorable:
v.


SPARTAN PRECISION MACHINING, INC.

               Defendants.

 CUNNINGHAM DALMAN, P.C.
 Attorneys for Plaintiff
 By: Gregory J. McCoy (P51419)
 321 Settlers Road
 Holland, Michigan 49423
 (616) 392-1821


                                            COMPLAINT
                                There is no other pending or resolved
                             civil action arising out of the transaction or
                                occurrence alleged in the Complaint.

        The Plaintiff, James Ogg (“Plaintiff”), by and through his undersigned counsel brings this

Complaint against the Defendant, Spartan Precision Machining, Inc. (“Defendant”), as follows:

                                       I.    INTRODUCTION

        1.        This is an action by Plaintiff against the Defendant, his former employer, for

                  violation of the overtime provisions of the Fair Labor Standards Act (“FLSA”).

        2.        Plaintiff’s primary duty was a “machinist” and he was misclassified by the

                  Defendant as an “exempt” employee under the FLSA.

        3.        Plaintiff was not compensated for hours worked in excess of 40 hours per week

                  in violation of the FLSA.

                               II.    JURISDICTION AND VENUE

                                                   1
Case 1:20-cv-01066-JTN-PJG ECF No. 1, PageID.2 Filed 11/05/20 Page 2 of 3




   4.      This action arises in part under 29 U.S.C. § 201, et. seq. of the FLSA. The

           Court has jurisdiction over the FLSA claims pursuant to 29 U.S.C. § 216(b);

   5.      Defendant is a Michigan corporation with facilities located throughout the State

           of Michigan, including Coopersville, MI, where Plaintiff was employed, so

           venue is proper in the Western District of Michigan. 28 USC 1391.

              III.   PARTIES AND GENERAL ALLEGATIONS

   6.      Plaintiff was an employee of Defendant from the period October, 2018 until

           October 29, 2020. 29 USC 203(e); 29 USC 203(g).

   7.      Defendant was an employer of Plaintiff as defined by the FLSA and is subject

           to the FLSA. 29 USC 203(d); 29 U.S.C. § 203(s)(1)(A).

   8.      While working for Defendant Plaintiff performed the duties of a “machinist”.

   9.      This type of work duties performed by Plaintiff were not “exempt duties” under

           the FLSA, entitling him to overtime pay for work in excess of 40 hours per

           work.

   10.     However, Plaintiff was paid on a salary basis, and he received no additional

           compensation for hours worked in excess of 40 hours per week.

   11.     Plaintiff regularly worked in excess of 40 hours per week.

   12.     These violations of the law by Defendant were knowing, deliberate and willful.



                       Count I – FLSA Overtime Violation

   13.     Plaintiff realleges the paragraphs above.




                                          2
  Case 1:20-cv-01066-JTN-PJG ECF No. 1, PageID.3 Filed 11/05/20 Page 3 of 3




      14.      Plaintiff regularly worked in excess of forty hours in a workweek and he was

               not paid additional compensation for hours worked in excess of 40 hours per

               week.

      15.      Defendant failed to pay Plaintiff overtime due pursuant to the FLSA as

               described in part in Sec 7(a)(1) of the FLSA. 29 USC 207.

      16.      Plaintiff was damaged by Defendant’s failure to pay him overtime.

      WHEREFORE, Plaintiff demands a judgment against Defendants for the following:

               (a)        Wages found to be due and owing;

               (b)        An additional equal amount equal to the unpaid wages found to be

                          due and owing as liquidated damages;

               (c)        Prejudgment interest;

               (d)        A reasonable attorney’s fee and costs; and,

               (e)        Such other relief as the Court deems just and equitable.



                                          Cunningham Dalman, PC

Dated: November 5, 2020                   /S/ Gregory J. McCoy
                                          Gregory J. McCoy (P51419)
                                          Attorneys for Plaintiff
                                          321 Settlers Road
                                          Holland, MI 49423
                                          (616) 392-1821




                                             3
